DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. In this case, the abstract is less than 50 words in length. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-2, 4-12, and 14-15 are objected to because of the following informalities:  
At least claims 1-2, 4-12, and 14-15 each recite “the at least two components of a sensory system”. Because “a sensory system” was previously introduced, subsequent recitations should read “the sensory system”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the pipe joint".  There is insufficient antecedent basis for this limitation in the claim. A “pipe joint” has not yet been introduced in the claims. Claim 3 is rejected for depending from an indefinite claim

Claim 12 recites the limitation "the angular range".  An “angular range” has not yet been introduced in the claim nor is it clear that it is an inherent feature of the claims as presently recited. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the casing body".  A “casing body” has not yet been introduced in the claims. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandal (US 20170199295 A1).

Regarding claim 1, Mandal teaches a well integrity joint (Fig 8, assembly seen in Fig 8, is comprised of at least casing 20. Casing is threaded tubular and this serves as a joint which joins the uphole and downhole casing segments, see also Fig 1) comprising: 
a body (Fig 8, casing 20); and 
at least two components of a sensory system (Fig 8, acoustic sensors 204; for the purpose of examination of claim 9, elements 202 are broadly considered to be the “components” of the broader sensory system including sensors 204), disposed on the joint (Fig 8, the sensors 204 (and elements 202) are disposed on the body of which the joint is comprised) such that the at least components of a sensory system are connectible by a straight line that does not intersect the body (Fig 8, straight line between the sensors, 211 and 213 do not intersect body 20; the same is true of elements 202).  

Regarding claim 2, Mandal further teaches at least two supports on or as a part of the pipe joint (Fig 8, supports 202), the at least two supports extending radially outwardly of the body (Fig 8, supports 202 extend radially from the body 20 of the pipe joints), one of the at least two components of a sensory system being disposed on one of the at least two supports (Fig 8 components 208 are on the supports 202).  

Regarding claim 3, Mandal further teaches wherein the straight line does not intersect any of the at least two supports (Fig 8, straight line between the sensors, 211 and 213 do not intersect the supports 202).    

Regarding claim 4, Mandal further teaches wherein the at least two components of a sensory system are transducers (Para 0048, the embodiment of Fig 8 is used with the methods of Fig 9. Fig 8, acoustic sensors. Para 0047, “acoustic sensors 204 may include shear transducers to emit shear waves into annulus 26”).  

Regarding claim 6, Mandal further teaches wherein the at least two components of a sensory system are active acoustic components (Para 0048, the embodiment of Fig 8 is used with the methods of Fig 9. Fig 8, acoustic sensors. Para 0047, “acoustic sensors 204 may include shear transducers to emit shear waves into annulus 26”. In actively emitting shear waves they are active).   

Regarding claim 8, Mandal further teaches wherein the at least two components of a sensory system are cement bond log components (Para 0025, the system is used “to confirm cement placement and well integrity inside the wellbore” i.e. components are used to monitor/log the cement integrity/bonding).  

Regarding claim 9, Mandal further teaches wherein the at least two components of a sensory system are passive acoustic components (Fig 8, each the identified components 204 is mounted on an additional component 202 which is considered a part of the “sensory system”. 202 is passive as it is a non-signal emitting structural component, but used to mount and position the acoustic sensors 204).  

Regarding claim 10, Mandal further teaches wherein the at least two components of a sensory system are arranged about a circumference of the body (Fig 8, the components 204 are arranged circumferentially about the body 20 as seen).  

Regarding claim 11, Mandal further teaches wherein the at least two components of a sensory system are arranged along a length of the body (Fig 8, the components 204 are positioned along a length position of the body 20; the examiner notes that the claim does not require that the components be longitudinally spaced apart on the body relative to one another and permits them being positioned at the same length/longitudinal position).  

Regarding claim 12, Mandal further teaches wherein the at least two components of a sensory system are arranged angularly relative to one another (Fig 8, as broadly and reasonably understood, the components are arranged angularly relative to one another by virtue of their circumferential positioning around body 20) wherein the angular range is from greater than zero degrees apart to less than 180 degrees apart (Fig 8, these are angularly spaced between 0 and 180 degrees, the examiner notes Para 0036 described 5 sensors, similar to those shown, which are spaced 72 degrees apart).  

Regarding claim 14, Mandal teaches a method for monitoring well cement comprising; propagating a signal between the at least two components of a sensory system as claimed in claim 1 (Fig 8, signals 211 and 213 occur between the components 204).  

Regarding claim 15, Mandal further teaches wherein the signal is propagated through cement disposed between the at least two components of a sensory system (Fig 8, signal occurs through annular fluid 26; Para 0042, annular fluid may be cement).  

Regarding claim 16, Mandal further teaches wherein the signal is continuous over time (Fig 9, see also, Para 0043 that a time period for operation of the signals may be selected for the operation of the system. The examiner notes that the claim does not require continuous measurement throughout the totality of the operation, but, notes that the time may be defined as being when the signal is being emitted). 
 
Regarding claim 17, Mandal teaches a method for operating a wellbore system comprising: disposing one or more well integrity joints as claimed in claim 1 (See claim 1) in a borehole (Fig 8, the assembly of claim 1 is within the borehole 18); and monitoring integrity of the borehole over time using the one or more well integrity joints  (Para 0025, the system is used “to confirm cement placement and well integrity inside the wellbore” i.e. components are used to monitor/log the cement integrity/bonding).  

Regarding claim 18, Mandal teaches a wellbore system comprising: a borehole in a subsurface formation (Fig 8, borehole 18); and a casing string in the borehole (Fig 1, Fig 8, casing string 20 is in the borehole 18, as would be required by Fig 8, the other portions of the segmented string would be required to deploy the joint/segment seen into the borehole), the casing string including a well integrity joint as claimed in claim 1 (Fig 8, see claim 1, the joint as defined is within the wellbore).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US 20170199295 A1), in view of Mandal 961 (US 20170183961 A1). 

Regarding claim 5, Mandal is silent on wherein the at least two components of a sensory system are a transducer and a reflector.  
	Mandal 961 teaches the at least two components of a sensory system are a transducer and a reflector (Fig 1, Para 0024, “The transducer 205 can be positioned a known standoff distance 207 from the acoustic target 206 [reflector]. Signals 208 can be transmitted between the transceiver 205 and the acoustic target 206.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mandal by having the at least two components of a sensory system be a transducer and a reflector as disclosed by Mandal 961 because it would reduce the number of signal emitting transducers required by having only one transducer and one reflector which may be a mechanically simple element such as “a steel block” (Para 0024). 

Regarding claim 7, Mandal is silent on wherein the at least two components of a sensory system are ultrasonic components.  
	Mandal 961 teaches wherein the at least two components of a sensory system are ultrasonic components (Para 0027, the transducers emit acoustic signals which can “be ultrasonic pulses”; in emitting ultrasonic signals/pulses, the transducers are at least ultrasonic components).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mandal by having the at least two components of a sensory system be ultrasonic components as disclosed by Mandal 961 because in order to implement the invention of Mandal, one would be required to select a frequency range for Mandal’s acoustic devices. Mandal 961 establishes that ultra-sonic frequencies are one such range which is operable in a wellbore to characterize wellbore annulus fluid/cement properties i.e. the combination would yield predictable results. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US 20170199295 A1), in view of Stephens (US 20180094519 A1).

Regarding claim 13, Mandal is silent on a temperature sensor disposed on or as a part of the casing body.  
	Stephens teaches a temperature sensor disposed on or as a part of the casing body (Fig 5, Para 0026, sensor modules e.g. 52/186 may include sensors such as temperature sensors and acoustic sensors. This as a modification to Mandal would include the temperature sensor as a part of the acoustic sensors taught thus resulting in the newly incorporated temperature sensor at least disposed on the casing body 20, see Fig 8 of Mandal.).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mandal by having a temperature sensor disposed on or as a part of the casing body as disclosed by Stephens because Stephens establishes that it is known to have multiple sensing capabilities within a sensor module; Para 0017 teaches that the including of temperature sensitive additives are known to be used and would help “generate feedback indicative of the integrity of the well.”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howell (US 20150285065 A1) discloses the monitoring of annular conditions behind a casing string using sensors and acoustic signals.
Roberson (US 20180003041 A1) discloses a first transceiver that is positionable external to a casing string in the wellbore. The first transceiver can wirelessly transmit data via a signal within a frequency band that is selected based on a fluid property of a fluid in the wellbore. 
Roberson (US 20180010449 A1) discloses a communication unit is situated in or on a casing collar. The casing collar has two threaded ends for joining casing joints to construct a well casing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676